DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 16 is objected to because of the following informalities:  Claim 16 contains the phrase “an optical component that having a desired light effect”, which appears to contain a typographical error.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 16 contains the limitation “having a desired light effect”.  It is confusing and unclear what a “desired” light effect should be.  What light effect is desired and what light effect is not desired?  For examination purposes, all light effects will be interpreted as desired, since desired is a subjective term.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mikulak et al US 2012/0231225.
Per claim 1, Mikulak teaches a method comprising a 3D printing apparatus which comprises an extruder nozzle (18) [0039], a filament feeder (20, 22, 30, 32) for feeding a preformed core-shell filament having a core of a first material and a shell of a second material through the extruder nozzle [0070], wherein a method of using said apparatus comprises 3-D printing a stack of layers by feeding the preformed core-shell filament through the extruder nozzle such that molten second material surrounds the molten first material [0088], wherein at least some of the layers form a core portion made of a first material and a shell portion enveloping the core portion made of the second material [0032].  Mikulak does not explicitly teach an optical element; however, Mikulak describes elements fabricated by fused deposition 3D printing methods in terms of optical properties [0056] and therefore the object formed is considered an optical element.  Mikulak teaches that the shell material may include nucleating agents which may render the shell material more transparent to visible light, which is interpreted as substantially optically transparent.  Alternatively, Mikulak teaches that higher crystallinity and smaller crystals may render the shell material more transparent [0056]. Mikulak further teaches that higher crystallinity exhibits superior mechanical properties [0035].  As such, it would have been obvious to one of ordinary skill in the art to have controlled the degree of crystallinity, which would affect both mechanical properties and transparency, with a reasonable expectation for success and predictable results via routine experimentation (see MPEP 2144.05).  Likewise, regarding the core portion, Mikulak teaches that the core material is free of polymerization catalysts that may promote crystallization [0059], thus reducing optical transparency.  It would have been obvious to one of ordinary skill in the art to have controlled the degree of crystallinity, which would affect both mechanical properties and transparency, with a reasonable expectation for success and predictable results via routine experimentation (see MPEP 2144.05).  As such, especially since Mikulak teaches low crystallization and thus low transparency, this would be considered optically absorbent or reflective.  Furthermore, as discussed above, therefore, it would have been obvious to one of ordinary skill in the art to have controlled transmission of the shell portion to be optical transmissive of more than 90% as claimed with a reasonable expectation for success and predictable results. 
Per claim 2, the first filament feeder and second filament feeder are claimed as an alternative to having a core-shell filament and utilizing a filament feeder in claim 1.  Since Mikulak teaches utilizing a filament feeder for feeding a preformed core-shell filament through the extruder nozzle (and therefore meets that clause in claim 1), claim 2 is interpreted as being met by the prior art.
Per claim 3, Mikulak teaches that the diameter of the core portion should be selected so that it yields a balanced range for use in the desired system [0061], and further teaches that in certain embodiments, core and shell diameter are substantially uniform [0063] (thus implying that embodiments where the formula and measurements are not simplified would have a non-uniform core diameter).  As such, it would have been obvious to one of ordinary skill in the art to have controlled or varied the core diameter with a reasonable expectation for success and predictable results.
	Per claim 17, the claimed light angle and effects would have been inherent in the layers of Mikulak because Mikulak (as discussed above) teaches a core and shell layer with different optical transmissivities due to its crystallinity which would reflect and/or deflect light (e.g, change angles).  

Response to Arguments
Applicant's arguments filed 9/12/22 have been fully considered but they are not persuasive. Applicant’s arguments depend on the newly added limitations to claim 1.  However, the limitations of claim 1 are addressed in the rejection above.  Specifically, it would have been obvious to one of ordinary skill in the art to have controlled and optimized the optical transmissivity of the layers with a reasonable expectation for success and predictable results for the reasons as stated in the rejection above.  As such, Applicant’s arguments are not persuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN T. LEONG whose telephone number is (571)270-5352. The examiner can normally be reached M-F 10:00-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 570-272-1423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN T LEONG/Primary Examiner, Art Unit 1715